






Exhibit 10.15



FLAGSTONE RÉASURANCE SUISSE SA (BERMUDA BRANCH)




and




GARY PRESTIA






_______________________________


EMPLOYMENT AGREEMENT
_______________________________











 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is made as of the 31st Day of March, 2009 between Flagstone
Réassurance Suisse SA (Bermuda Branch), a Bermuda registered permit company
whose principal office is situated at Crawford House, 23 Church Street, Hamilton
HM 11, Bermuda (the “Company”); and  Gary Prestia of Apt 404, #5 Parliament
Street, Hamilton, HM12, Bermuda (the “Employee”).  This agreement supersedes any
other previously dated agreements made between the Employee and the Company or
any of its affiliates.


WHEREBY IT IS AGREED as follows:



1)
Definitions and Interpretation

Headings in this document do not affect interpretation and are for convenience
only. In addition to the words and expressions hereinbefore defined the
following words and expressions shall have the meanings hereinafter ascribed to
them:
 
a)
“Affiliate” means a company which is a subsidiary of another company or 2 or
more companies which are both subsidiaries of the same company or each of them
is controlled by the same person.  For the purposes of this definition,
"control", when used with respect to any company, means the power to direct the
management and policies of such company, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
"controlling" and "controlled" have meanings correlative to the foregoing;

 
b)
“Bonus Payment Date” has the meaning set out in paragraph 6 of Schedule 1;

 
c)
“Business Day” means any day normally treated as a business day in Bermuda;

 
d)
“Cause” means:

 
(i)
a material breach by the Employee of any contract between the Employee and the
Company;

 
(ii)
the wilful and continued failure or refusal by the Employee to perform any
duties reasonably required by the Company, after notification by the Company of
such failure or refusal, and failing to correct such behaviour within 20 days of
such notification;

 
(iii)
commission by the Employee of a criminal offence or other offence of moral
turpitude,

 
(iv)
perpetration by the Employee of a dishonest act or common law fraud against the
Company or a client thereof;

 
(v)
the Employee wilfully engaging in misconduct which is materially injurious to
the Company, including without limitation, the disclosure of any trade secrets,
financial models, or computer software to persons outside the Company without
the consent of the Company.

 
e)
“Commencement Date” has the meaning set out in paragraph 3 of Schedule 1;


 
 

--------------------------------------------------------------------------------

 




 
f)
“Company Party” means the Company or its Affiliates

 
g)
“Employment” means the employment of the Employee pursuant to this Agreement;

 
h)
“Intellectual Property Rights” means rights in inventions, patents, trademarks,
service marks, design rights (whether registrable or otherwise), trade and
business names, copyrights (including rights in computer software), database
rights and semiconductor topography rights (whether or not any of these is
registered and including applications for registrations) and all rights or terms
of protection of a similar nature or having equivalent or similar effect to any
of these which may subsist anywhere in the world;

 
i)
“Person” means individual or entity

 
j)
“Staff Policy Manual” means such document or documents produced by the Company
which set out the policies and procedures of the Company and which may be
amended from time to time;

 
k)
“Termination Date” means the date on which the Employee’s employment with the
Company ceases either for reason of the conclusion of the fixed term of the
Employment or for reason of the termination of the Employment in accordance with
the provisions of this Agreement.



2)
Appointment

 
a)
The Company hereby appoints the Employee and the Employee hereby accepts the
position set out in paragraph 1 of Schedule 1 and shall have such
responsibilities as the Company may from time to time direct.

 
b)
The foregoing appointment shall be subject to:

 
i)
satisfactory reference/background checks conducted by or on behalf of the
Company; and

 
ii)
where applicable, this appointment shall be subject to the grant and maintenance
of appropriate work permits

 
c)      
The Employee may be expected from time to time to perform duties for and on
behalf of other entities within the Flagstone group of Companies including but
not limited to affiliates, subsidiaries, branches and any other entity that is
controlled by, directly or indirectly, Flagstone Reinsurance Holdings Limited,
for which the Employee may or may not receive additional remuneration.


 
 

--------------------------------------------------------------------------------

 



3)
Duration of Appointment

The Employment shall be deemed to have commenced on the Commencement Date and
shall continue unless terminated in accordance with the provisions of this
Agreement.


4)
Place of Employment

The Employee’s place of employment is set out in paragraph 2 of Schedule 1.


5)
Compensation

 
a)
Salary, Benefits and Deductions from Salary

 
i)
The salary payable to the Employee shall be the sum as set out in paragraph 4 of
Schedule 1, and shall be payable by equal monthly instalments in arrears on the
last Business Day of each month.

 
ii)
The Company shall review the salary annually in December and the rate of salary
may, at the Company’s sole discretion, be increased effective from the date of
review.

 
iii)
The Company shall be required by law to deduct from the Employee’s salary the
amounts set out in paragraph 5 of Schedule 1.

 
iv)
Employee shall have rights to personal use of Company aircraft to the extent set
out in paragraph 9 of Schedule 1, provided that the Employee promptly shall
reimburse the marginal cost to the Company of such use.  As used in the
foregoing sentence, “marginal cost” means the variable operating costs to the
Company of such use, including, but not limited to fuel costs, MSP, mileage,
weather-monitoring costs, on-board catering and landing/ramp fees, but shall not
include fixed costs which do not change based on usage, such as pilot salaries,
the lease costs of the Company aircraft, and the cost of maintenance not related
to trips.

 
b)
Bonus

 
i)
The Company may, but shall not be obliged to, pay an annual bonus in accordance
with this paragraph 6 of Schedule 1.

 
ii)
Bonuses payable on the first Bonus Payment Date will be assessed on salary
earned by the Employee since the Commencement Date and thereafter on salary
earned since the last Bonus Payment Date.


 
 

--------------------------------------------------------------------------------

 

 
 
iii)
The Company shall not be liable to pay any bonus to the Employee if the
Termination Date occurs between Bonus Payment Dates.



 
c)
Severance

 
i)
If the Company terminates the Employee without Cause by providing a notice of
termination as set forth in Clause 12 of this Agreement, the Company will pay
the Employee, as severance:

 
a.
The salary payable to the Employee in the sum set out in paragraph 4 of Schedule
1 from the date the Company provided the Employee notice of termination until
the expiration of the period set forth in paragraph 8 of Schedule 1 (without
giving effect to the proviso therein) and (ii) a bonus calculated as follows:
adding the sum of the bonuses paid to the Employee with respect to the three
Bonus Payment Dates immediately preceding the notice of termination in
accordance with paragraph 6 of Schedule 1 (or, if  less than three Bonus Payment
Dates shall have transpired since the Commencement Date, the bonuses paid with
respect to such lesser number of Bonus Payment Dates) and dividing by three (or
such lesser number of Bonus Payment Dates, as the case may be).

 
ii)
The Company will pay the Employee the severance payment specified in Clause
(5)(C)(i) above 545 days after the notice of termination is delivered to the
Employee, provided the Employee shall have complied (in the reasonable judgement
of the Company) with the provisions set forth in Clause 16.

 
iii)
For the avoidance of doubt, the Severance payments described herein are separate
from obligation of the Company to pay salary during the notice period





6)
Vacation

The Employee shall be entitled to paid vacation in accordance with paragraph 7
of Schedule 1, such vacation to be taken in accordance with the Staff Policy
Manual.

 
 

--------------------------------------------------------------------------------

 



7)
Amendments and Waivers

 
(a)
No amendments to the provisions of this Agreement shall be effective unless in
writing and signed by the parties hereto or their duly authorized
representatives.

 
(b)
All rights, remedies and powers conferred upon the parties hereto are cumulative
and shall not be deemed or construed to be exclusive of any other rights,
remedies or powers now or hereafter conferred upon the parties hereto or either
of them by law or otherwise.

 
(c)
Any failure at any time to insist upon or enforce any such right, remedy or
power shall not be construed as a waiver thereof.



8)
Warranty

The Employee represents and warrants that he is not a party to any agreement,
contract (whether of employment or otherwise) or understanding, which would in
any way restrict or prohibit him from:


 
a)
Undertaking or performing any of the duties of the Employment in accordance with
the terms and conditions of this Agreement; or

 
b)
Utilizing any materials which the Employee proposes to use in the course of his
employment with the Company whether in hard copy or stored in an electronic
storage device.

 
 

9)
Covenants

 
a)
The Employee expressly covenants that all Intellectual Property Rights relating
in any way to the business activities (or incidental to the use of company time
and or property) of the Company or its Affiliates which may be discovered,
invented, improved or developed by the Employee during his Employment with the
Company, whether during regular office hours or otherwise and whosesoever
discovered, invented, improved or developed will be the exclusive and sole
property of the Company and its Affiliates.

 
b)
The Employee undertakes to disclose promptly to the Company and hereby assigns
to the Company without further compensation, all rights, title and interest in
the said discoveries, inventions, improvements and developments whether
conceived and developed solely by the Employee or jointly with others and will
on the request of the Company execute all documents and do all such things as
may be requested by the Company or its Affiliates to confirm or perfect the
rights title and


 
 

--------------------------------------------------------------------------------

 

 
 
c)
interest in such property provided that the Company will bear all costs and
expenses associated therewith.

 
10)           Notice
 
a)
Any notice required or authorized hereunder shall be in writing and may be
served:-

i)             by personal delivery; or
 
ii)
by facsimile with a telephone call to ensure receipt; or

 
iii)
by email with a receipt evidencing that the recipient has read the email.

 
b)
In proving service of any notice hereunder it shall be sufficient to prove:

 
i)
in the case of a notice delivered personally, that it was left at the address
for notices herein or any substituted address;

 
ii)
in the case of a notice sent by facsimile, that it was properly transmitted to
the last known facsimile number; and

 
iii)
in the case of a notice sent by email that the computer of the person sending
the email message has generated a receipt evidencing that the recipient has read
the email message.

 
c)
The address for service of notices on the Company is at its principal place of
business.

 
d)
The address for service of notices on the Employee is at his residence on the
records of the Company.



11)           Confidentiality
 
a)
The Employee shall not at any time during his employment (except as is necessary
and proper in the course of his employment) or at any time after the Termination
Date disclose to any person any information as to the practice, business
dealings or affairs of the Employer, its affiliates or any of the Employer’s
customers or clients or as to any other matters which may come to his knowledge
by reason of his employment with the Company.

 
b)
The Employee shall at the time of executing this Agreement execute the
undertaking of Secrecy attached in Schedule 2.


 
 

--------------------------------------------------------------------------------

 





12)
Notice of Termination

Subject to Clause 13, this Agreement may be terminated in accordance with
paragraph 8 of Schedule 1.  The Employee agrees that, if applicable, when a
notice of termination is served, he will promptly offer his resignation from the
Board of Directors of the Company, and all of the Company’s subsidiaries and
Affiliates.


13)
Summary Dismissal for Cause

The Company reserves the right to summarily dismiss the Employee for Cause, in
which case no further payments are due to the Employee except salary up until
and including the Termination Date.


14)
Misuse of Company Property

 
a)
The Employee shall not use any of the Company’s property including, but not
limited to computer equipment and software, for personal use except moderate use
of the Internet and email by the Employee, which does not interfere with the
performance of their duties, and which does not include the reading or viewing
of offensive or illegal material.

 
b)
The Company reserves the right to read all paper and computer files of the
Employee on premises and any information stored on any electronic device which
is the property of the Company.



15)
Outside Employment

The Employee shall not be permitted to hold any outside directorships or
employment without the written consent of the Company.


16)
Non Solicitation

 
a)
During the 545 days after the date a notice of termination is delivered (if
terminated without Cause or voluntarily initiated by the Employee) or the 545
days after the date the Employee is summarily dismissed (if terminated for
Cause), the Employee will not directly, or indirectly through another Person:

 
i.
Solicit any employee of the Company or another Company Party to leave the employ
of a Company Party, or in any way interfere with the relationship between a
Company Party, on the one hand, and any employee thereof, on the other hand;
provided however that the general solicitation of third parties through the use
of means generally available to the public, including the placement of
advertisements in the newspaper, will not be deemed to violate the clause ; or


 
 

--------------------------------------------------------------------------------

 







 
ii.
Hire any individual who was an employee of a Company Party until twelve months
after such individual’s employment relationship has ended.

 
b.
If the Employee is employed by or a consultant to another Person, the Employee
will procure the compliance of that Person with the provisions of this Clause
16.



17)
Staff Policy Manual

The Employee agrees to abide by the terms of the Company Staff Policy Manual as
amended from time to time. The Company Staff Policy Manual shall be available to
the Employee.


18)
Miscellaneous

This Agreement shall be subject to the additional terms set out in paragraph 9
of Schedule 1.


19)
Whole Agreement

This Agreement constitutes the whole agreement between the parties.  All other
agreements (if any) for service between the Company and the Employee or any
other member of the Group are hereby abrogated and superseded.


20)
Severability

In the event that any provision of the Agreement is determined to be partially
or wholly invalid, illegal or unenforceable in any jurisdiction, then such
provision will, as to such jurisdiction, be modified or restricted to the extent
necessary to make such provisions valid, binding and enforceable, or if such
provision cannot be modified or restricted, then such provision will, as to such
jurisdiction, be deemed to be excised from this Agreement; provided, however,
that the binding effect and enforceability of the remaining provisions of this
Agreement, to the extent the economic benefits conferred upon the parties by
virtue of this Agreement remain substantially unimpaired, will not be affected
or impaired in any manner, and any such invalidity, illegality or
unenforceability with respect to such provisions will not invalidate or render
unenforceable such provision in any other jurisdiction.

 
 

--------------------------------------------------------------------------------

 



21)           Law and Jurisdiction
 
a.
The terms of this Agreement shall be governed by and construed in accordance
with the laws of the Islands of Bermuda.

 
b.
All disputes, controversies or claims arising out of, relating to, or in
connection with, this contract, or breach, termination or validity thereof,
shall be finally settled by arbitration.  The arbitration shall be conducted in
accordance with the Bermuda International Conciliation and Arbitration Act 1993,
except as same may be modified herein or by mutual agreement of the
parties.  The seat of the arbitration shall be Bermuda, and it shall be
conducted in the English language.  The arbitration shall be conducted by one
arbitrator who shall be selected by BIBA (Bermuda International Business
Association) in the event that the parties fail to agree.  The arbitral award
shall be in writing, shall state reasons for the award, and be final and binding
on the parties.  The award may include an award of costs, including reasonable
attorneys’ fees and disbursements.  Judgment on the award may be entered by any
court having jurisdiction thereof or having jurisdiction over the parties or
their assets.



IN WITNESS WHEREOF the parties hereto have set their hands the date first above
written.


Flagstone Réassurance Suisse SA (Bermuda Branch)
 
 
 
 
 

--------------------------------------------------------------------------------

David Brown
Chief Executive Officer
 
 
 
 
 
 

--------------------------------------------------------------------------------

Gary Prestia




 
 

--------------------------------------------------------------------------------

 

Schedule 1



1.           Position:
Chief Underwriting Officer
   
2.           Place of employment:
The Employee’s place of employment shall be at the Company’s office in Bermuda;
however the Company may require the Employee, in the performance of his duties,
to travel from Bermuda to such other places and for such times as is reasonably
necessary for the proper discharge of the Employee’s duties.
   
3.           Commencement Date:
1st January, 2009
(Group start date 1 March 06 – current work permit start date 21/May/06)
   
4.           Salary:
USD $546,000 per annum.
   
5.           Deductions from Salary:
a)  Social Insurance:  This is a government administered contributory pension
scheme and the contributions are split evenly between the Company and the
Employee.
b)  Payroll Tax:  The Company will withhold the maximum permissible under
Bermuda law from the Employee’s salary, and the balance will be paid by the
Company.
c)  Medical Insurance: The Company is required to provide you with Medical
Insurance under a Bermuda-approved scheme. Half of the cost of this insurance
will be withheld from the Employee’s salary.

 
 
 
 

--------------------------------------------------------------------------------

 
6.           Bonus and Bonus Payment Date:
a)  The Employee may be paid a bonus of up to 75% of salary in accordance to
Paragraph 5 section 1 - 3.
b)  The Bonus Payment date shall be in Q1 of each year commencing Q1, 2009
 
7.           Vacation:
The Employee will be entitled to 25 days vacation per annum.
   
8.           Notice of Termination:
This Agreement may be terminated for any reason by either party giving 180 days
advanced notice in writing to the other; however, the Company may, in its sole
discretion, pay salary in lieu of notice of termination given by the Company.
   
9.           Miscellaneous:
a.   Housing Subsidy
The Employee will be entitled to receive a Housing Subsidy of $60,000 per annum,
to be paid in arrears in twelve equal monthly instalments.
b.   Use of Company Aircraft
The Employee will be entitled to use the Company aircraft for his personal use,
subject to availability, provided that the Employee promptly shall reimburse the
marginal cost to the Company of such use.
 
 
10.        Permitted Outside employment and directorships:
None.




 
 

--------------------------------------------------------------------------------

 





Schedule 2

Undertaking of Secrecy
TO:           Flagstone Réassurance Suisse SA (Bermuda Branch)


I HEREBY UNDERTAKE THE FOLLOWING:-


1.
That during the course of my employment with Flagstone Réassurance Suisse SA
(Bermuda Branch), I will keep secret the affairs and concerns of Flagstone
Reinsurance Holdings Limited and all affiliates including Flagstone Réassurance
Suisse SA (Bermuda Branch), (the “Company”), and the nature and particulars of
the Company including, but not limited to its investors, clients, transactions,
trading models and trading strategies, or the financial results or performance
figures of the Company or any client or strategy that may come to my attention
during the course of my employment with the Company (“Confidential
Information”).



2.
That after my departure from the Company, I will not disclose to any person the
affairs of the Company, including, but not limited to its investors, clients,
transactions, trading models and trading strategies or the financial results or
performance figures of the Company or any client or strategy that may come to my
attention during the course of my employment with the Company.



3.
That upon my departure from the Company, I will not take with me any
Confidential Information belonging to or concerning the Company, or its clients,
whether in printed form or on any electronic storage device.



4.
In the event that I do have in my possession any Confidential Information
following my departure from the Company, I undertake to deliver such information
to the Company within 3 days of my departure.  If personal delivery of such
information is either not possible or inconvenient, I undertake to contact the
President of the Company and arrange a suitable method of disposal of such
confidential information within three days of my departure.



I hereby acknowledge that any breach of this undertaking may result in my
dismissal from the Company, and that my obligations under this undertaking
continue after the termination of my employment with the Company.
Signature
 
 
 

--------------------------------------------------------------------------------

   
Name
 
Gary
Prestia                                                                      

--------------------------------------------------------------------------------

 
   
Witness
 
 

--------------------------------------------------------------------------------

   
Date
 
 

--------------------------------------------------------------------------------

   


 
 

--------------------------------------------------------------------------------

 



January 1, 2011




FAO:  Gary Prestia




Dear Gary,




Re:           Change of Bonus Cap


We are pleased to confirm that with effect from January 1 2011 your maximum
discretionary bonus cap is being increased to 90%.


All other terms and conditions of your employment remain unchanged.


We look forward to your continued contribution to the success of the company.




Yours sincerely,




David A. Brown
Chief Executive Officer







